Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method of wet coal processing for electrical power generation, classified in F23K1/04.
II. Claims 13-20, drawn to a method of coal wash residual product processing, classified in C10L5/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require providing a stream of a coal wash residual product.  The subcombination has separate utility such as coal washing.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their different classifications;
(b) the invention have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney Blynn Shideler on September 09, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
DETAILED ACTION
This Office action is based on the 17/234526 application originally filed April 19, 2021.
Claims 1-20, filed April 19, 2021, are pending and have been fully considered.  Claims 13-20 are withdrawn from consideration due to being drawn to a nonelected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2010/0024693) in view of Shengcai (CN 103375808 A) hereinafter cited under English Translation.
Regarding Claims 1-12
	Allen discloses in the abstract, a fossil-fuel-fired system, which includes an emissions-control-agent dispenser, a furnace, an emissions monitor and, optionally, a controller, is disclosed. 
	Allen discloses in paragraph 0030, referring to the drawings in general and to FIGS. 1A, 1B, and 1C in particular, it will be understood that the illustrations are for the purpose of describing embodiments of the invention and are not intended to limit the invention thereto. As best seen in FIGS. 1A, 1B, and 1C, a fossil-fuel-fired system, generally designated 10, is shown constructed according to the present invention. The fossil-fuel-fired system 10 includes an 

    PNG
    media_image1.png
    511
    674
    media_image1.png
    Greyscale



Allen further discloses in paragraph 0033, turning now to FIGS. 2A, 2B, and 2C, the fuel-preparation system 24 may include a raw-fuel-preparation system 26 for transforming raw fuel into refined fuel. As an example, when coal is one of the raw fuels, a coal crusher may be used to transform raw coal into crushed coal. The raw-fuel-preparation system 26 may include one or more additional dispensers. These dispensers may provide any one of a materials-handling agent, a moisture-binding agent, and a materials-handling, moisture-binding agent. Although there may separate dispensers for each agent, in FIGS. 2A, 2B, and 2C, the agents are shown as being provided by a single dispenser, the emissions-control-agent dispenser 12. 
	Allen discloses in paragraph 0048, in either case, the controller 22 controls a flow of the organic-emissions-control agent 18 such as, for example, an opacity-control agent (e.g., superabsorbent polymer), through the at least one nozzle to control the concentration of contaminants present in a flue-gas stream downstream of the at least one injector. 
	Allen discloses in paragraph 0072, the polymers are employed in many products including furnace devices such as boilers. The superabsorbent polymers can be introduced directly into the boiler or applied to coal prior to introduction of the coal into the boiler. When the superabsorbent polymer is introduced directly into the boiler, any means can be used to do so. The superabsorbent polymer may be introduced with gases that are introduced into the boiler during combustion. 
superabsorbent polymer is dusted onto the coal being held in what are called bunkers and allowed to settle and absorb water or other fluids. The coal is then removed from the bunker and transported by a conveyor belt to a ball mill or other type of grinding or pulverizing equipment to make the coal into particle size suitable for combustion. Generally, the coal is milled to a particle size of from about 1 to about 10 .mu.m, and the milled coal containing superabsorbent polymer is subsequently used as fuel. When a dispersant or coagulant or other material is being incorporated before the absorbent polymer, it is generally applied as a solution, but it can be applied in solid form if its solubility is such as to permit it to dissolve relatively rapidly within the boiler or on the coal. It is often preferred that the particle sizes and the amounts of the absorbent polymer and of the filter cake are such that the amount will be adjusted to reduce the emissions of contaminants. For instance, this is achieved by adding about 0.001% (dry on dry) of polymer particles having an average particle size of about 200 .mu.m to coal, or injecting the superabsorbent directly into the boiler. 
Allen discloses in paragraph 0074, the amount of polymer that is applied is generally at least about 0.01%. These amounts are of dry superabsorbent polymer based on dry particles by weight of the coal. 
Allen discloses in paragraph 0059, the superabsorbent polymers that are currently commercially available are crosslinked polyacrylic acids or crosslinked starch-acrylic acid graft polymers, in which some of the carboxyl groups are neutralized with sodium hydroxide solution or potassium hydroxide solution. 
It is to be noted, Allen fails to specifically teach measuring and monitoring the moisture content of the coal and throughout the system.
However, it is known in the art to use a moisture measuring device in a boiler pulverized coal combustion system in order to monitor and control the moisture content throughout the system, particularly by the conveyor, as taught by Shengcai.
Shengcai discloses in the abstract, a boiler pulverized coal combustion heat quantity control system and method. The boiler pulverized coal combustion heat quantity control system comprises a conveyor, a pulverized coal combustor, an ash content measurement device, a moisture measurement device, a volatile component measurement device, a weighting device and a data collection processing controller. The conveyor conveys pulverized coal to the pulverized coal combustor. The ash content measurement device is used for measuring ash content signals of pulverized coal conveyed by the conveyor. The moisture measurement device is used for measuring the moisture content of pulverized coal conveyed by the conveyor. The volatile component measurement device is used for measuring the volatile component value of pulverized coal conveyed by the conveyor. The weighing device is used for measuring the weight value of pulverized coal conveyed by the conveyor. The data collection processing controller is used for receiving the ash content signals, the moisture content, the volatile component value and the weight value obtained through measuring and calculating the combustion heat quantity according to the ash content signals, the moisture content, the volatile component value and the weight value; sending a control signal of adjusting the conveying amount of the conveyor according to the difference value of the combustion heat quantity and the target heat quantity. The boiler pulverized coal combustion heat quantity control system and method can accurately obtain the combustion heat quantity of pulverized coal and can accurately control the quantity of coal transported to the combustion boiler according to the target heat quantity. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the moisture measuring device of Shengcai to the boiler pulverized coal combustion system of Allen.  The motivation to do so is to use a moisture measuring device to monitor and control the moisture content of the pulverized coal conveyed by the conveyor and throughout the system and to aid in accurately obtaining the combustion heat quantity.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771